ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Carter, 2013 IL App (2d) 110703




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    NATHANIEL A. CARTER, Defendant-Appellant.



District & No.             Second District
                           Docket No. 2-11-0703


Filed                      August 9, 2013


Held                       In an action arising from defendant’s conviction of first-degree murder on
(Note: This syllabus       an accountability theory, the trial court properly denied defendant’s
constitutes no part of     postconviction claim of actual innocence based on an affidavit from the
the opinion of the court   person who was convicted of actually killing the victim stating that
but has been prepared      defendant was not involved in the offense, since the trial court’s decision
by the Reporter of         was not manifestly erroneous.
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Winnebago County, No. 00-CF-2593;
Review                     the Hon. Joseph G. McGraw, Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Peter A. Carusona, Glenn Sroka, and Verlin R. Meinz, all of State
Appeal                     Appellate Defender’s Office, of Ottawa, for appellant.

                           Joseph P. Bruscato, State’s Attorney, of Rockford (Lawrence M. Bauer
                           and Richard S. London, both of State’s Attorneys Appellate Prosecutor’s
                           Office, of counsel), for the People.


Panel                      JUSTICE SPENCE delivered the judgment of the court, with opinion.
                           Presiding Justice Burke and Justice Jorgensen concurred in the judgment
                           and opinion.




                                             OPINION

¶1           Following a jury trial, defendant, Nathaniel A. Carter, was convicted based on
        accountability of the first-degree murder (720 ILCS 5/9-1(a)(3) (West 2000)) of Cornell
        Thomas and sentenced to 45 years’ imprisonment. On direct appeal, defendant raised one
        issue, regarding jury instructions. In an unpublished decision, People v. Carter, No. 2-01-
        1336 (2003) (unpublished order under Supreme Court Rule 23), this court affirmed.
¶2           Defendant later filed a postconviction petition, which was amended several times,
        culminating in his fourth amended postconviction petition. The State moved to dismiss
        defendant’s petition, and the trial court granted this motion. Defendant appealed, arguing that
        the trial court erred by dismissing his petition. Defendant had raised several issues in his
        petition, including a claim of actual innocence based on the affidavit of a codefendant, James
        Hackler, which stated that James acted alone in the killing of Cornell. In another unpublished
        decision, this court affirmed the dismissal of all of defendant’s postconviction claims except
        for the one of actual innocence. People v. Carter, No. 2-06-1012 (2009) (unpublished order
        under Supreme Court Rule 23). On that claim, we reversed the judgment and remanded the
        case, instructing the trial court to hold an evidentiary hearing. Following an evidentiary
        hearing on defendant’s claim of actual innocence, the trial court denied his petition.
        Defendant appeals, and we affirm.

¶3                                      I. BACKGROUND
¶4                                       A. Trial Evidence
¶5         We begin by summarizing the evidence adduced at defendant’s trial. During opening
        argument, the State presented the following theory of how Cornell was killed. Defendant and
        two others, James (nicknamed “Cujo”) and David Walker (nicknamed “Dayday”), met at the
        Rockford Motel to plan a robbery at a drug house at 321 Lincoln Avenue in Rockford. On

                                                 -2-
     the night of the incident, September 30 to October 1, 2000, Cornell picked up his friend,
     Lashanna Bowman, and they drove to the drug house, where defendant, James, and David
     were waiting in a car. Cornell exited his car and was ambushed by defendant and James, who
     were armed. Defendant attempted to rob Cornell and he beat him with his gun. Cornell broke
     free from defendant and ran into James, who shot him. Cornell stumbled into the street and
     died. Defendant got back in the car with David, and James hijacked Cornell’s car and drove
     away. Shortly after the murder, defendant returned to the Rockford Motel and met up with
     James and his wife, Angela Hackler. They told Angela what had happened, including that
     defendant attempted to rob Cornell, that defendant beat Cornell with his gun, and that during
     the scuffle some shots were fired. Police later found the gun that killed Cornell, a .38-caliber
     revolver, in David’s apartment. While the State was not sure that defendant had fired the gun,
     his fingerprints were on the bag that contained it.
¶6       State witness Andre Brass, a Rockford police detective, testified that he was assigned to
     locate defendant during the investigation of Cornell’s death. Detective Brass, aware that
     defendant’s license had been suspended, spotted defendant driving a car. Detective Brass
     stopped defendant, at which time defendant produced a license with his own picture but with
     the name Hubert Davenport. At first, defendant denied that his name was Carter, stated that
     his name was Davenport, and claimed that Carter was his brother’s name. Eventually, he
     admitted that he was Nathaniel Carter.
¶7       Defendant was taken to the police station. He agreed to talk, claiming that he was with
     his girlfriend on the night of the incident. According to defendant, they went to dinner and
     a movie and then spent the night at her house. Defendant denied going to 321 Lincoln, denied
     knowing “Cujo,” and denied involvement in the murder. After defendant saw James being
     interviewed down the hall at the police station, however, defendant said that he knew James
     as a “crack head” but not as “Cujo.” Defendant admitted knowing “Dayday” and asked the
     detective if David had said that defendant supplied the guns for the robbery. Defendant
     continued to deny involvement, but his story kept changing. Each version was different in
     terms of whether he and his girlfriend actually went to a movie, what time they ate, and
     whether his son came along. David had injured his ankle, and Detective Brass questioned
     defendant about this as well. Defendant relayed that he saw David a couple of days after the
     incident and that David told defendant that he had hurt his ankle when his girlfriend pushed
     him down a flight of stairs.
¶8       At some point during the interview, defendant again changed his story about being with
     his girlfriend. He admitted being at a motel with James and David when “they formulated
     a plan to do a robbery.” James came up with the idea because he knew a place on Lincoln
     Avenue where there was a lot of money. They exited the motel room and went out on the
     balcony, and defendant jumped from the second-floor balcony into a truck bed below.
     Defendant then challenged David to do the same, which he did, although he injured his
     ankle. Dayday was still able to go with them, and he drove them to Lincoln Avenue in his
     car. Defendant knew that James had a gun, and James exited the car alone. James commented
     that “ ‘he was going to go handle his business,’ ” which meant doing a robbery. Defendant
     and David stayed in the car for a few minutes before hearing gunshots. They took off, drove
     around the block, and saw a black male lying in the street. They drove away. Defendant then

                                               -3-
       returned to his girlfriend’s house and did not know what happened to David or James.
¶9          On cross-examination, Detective Brass admitted that his report did not say that defendant
       planned or conspired to commit a robbery with James and David. However, defendant told
       the detective during the interview that he was willing to participate in the robbery at the
       house on Lincoln. The interview began at 7 p.m. and ended around 5:45 a.m. The interview
       was not continuous during that period, and it was not videotaped. Detective Brass did not ask
       defendant for a written statement.
¶ 10        Rockford police detective Howard Forrester, who continued interviewing defendant after
       Detective Brass, testified that defendant gave three different versions of events. At first,
       defendant claimed that he was with his girlfriend and kids on the night of September 30 to
       October 1, eating and watching videos. Then, he changed his story and stated that he was at
       the Rockford Motel with David in James’s room on September 30. Around 5 p.m., when they
       left, defendant jumped off the balcony into the bed of a truck, and David followed him and
       injured his ankle. After that, defendant picked up his girlfriend, and they ate and rented some
       videos. Later, David picked defendant up in his car, and they parked on Heath Street, which
       was adjacent to Lincoln. Defendant did not give details about time or what they were doing
       on Heath Street.
¶ 11        Detective Forrester testified that defendant then changed his story again, claiming that
       after the three left the motel, he and David drove to Heath Street but James did not come
       along; he did not know where James went. Defendant heard one gunshot and they drove to
       Lincoln and saw a body in the middle of the street. At that point, David drove defendant back
       to his car, around 4 a.m., and defendant drove to his girlfriend’s house. With respect to the
       gun, defendant said that on October 1 he went to the Rockford Motel and saw James cleaning
       a .38-caliber revolver. James put it in a paper bag and gave it to defendant, who then took it
       to David’s apartment. Detective Forrester’s interview of defendant lasted until about noon.
       Detective Forrester did not ask for a written statement, because defendant’s story jumped
       around so much and he eventually asked for a lawyer.
¶ 12        Angela testified that she met defendant through James and had known him for about two
       years. Angela had a sexual relationship with defendant for 1½ years, which James knew
       about. James and defendant were friends, and defendant called James “Cujo.” Around the
       time of the incident, Angela, James, and their daughter had moved into the Rockford Motel
       for a few days. James and Angela, who was pregnant, were crack cocaine users at the time.
¶ 13        On September 30, when she and James went out to eat, “some lady” asked for a ride
       home and offered to pay them. The lady got in the car and asked where she could get some
       “good dope.” James drove to a drug house on Lincoln, which was run by someone named
       Leroy. Angela recalled that defendant had had problems with Leroy, had “gotten him before,”
       and “talked about getting him again.” The lady and James got out of the car, went up to the
       house, and then returned to the car with drugs. After that, they all went back to the motel and
       smoked the crack cocaine; Angela took “one hit.” Eventually, two other people stopped by,
       Goldie and Tim, who gave the lady a ride home.
¶ 14        Angela testified that a few hours later defendant and David arrived at the motel. They
       talked for one or two minutes and then went into the bathroom with James, closed the door,


                                                -4-
       and turned on the fan. Angela did not know what they discussed; they were in there about 15
       minutes. When they came out, James said to defendant, “ ‘so should I just be a customer or
       what.’ ” Defendant told James to be quiet, that they would talk about it later. Then, they sat
       down and had some drinks. Defendant said that, if they were going to do something, they
       should go. Angela asked where they were going, but they did not tell her. When leaving,
       defendant and David jumped off the balcony into a pickup truck. When David jumped, he
       hit his “behind.” They left around 3 or 3:30 a.m. in a small, black, four-door car, with David
       driving.
¶ 15       Angela further testified that, about 45 minutes later, James returned with a thin, black
       male. James told Angela to give the man a couple of dollars for giving James a ride home.
       After the man left, James seemed “very nervous, very paranoid.” He removed a revolver
       from his waistband and told Angela that they had to get rid of it. James could not figure out
       how to get the bullets out of the revolver, however. Angela explained how to remove the
       bullets, and James wiped off the gun. Angela testified that James put the bullets in Angela’s
       purse and the gun in a brown paper bag. Later, Angela said that the paper bag also contained
       the bullets.
¶ 16       According to Angela, defendant arrived at the motel 15 to 20 minutes later. At first,
       defendant acted normal. Then, he seemed “very hyper.” Defendant said, “ ‘Cujo (James),
       where were you, we waited for you, we couldn’t find you anywhere. We stuck around as long
       as we could.’ ” They discussed what had happened that night. Defendant said that he grabbed
       Cornell from behind, started hitting him with his gun, got him on the ground, and then yelled
       at James for not coming over to help him. Defendant said that he could not hold Cornell
       down and grab his “pack” at the same time. Angela explained that a “pack” was a “bag full
       of dope that usually sticks in your crotch.” Defendant felt Cornell’s pack, which he compared
       to a round ashtray in the motel room. According to defendant, Cornell broke free and started
       running, so defendant fired two shots. Cornell ran toward James. Because James did not
       know where the gunshots came from, James then fired. James told defendant that he wanted
       to get rid of the gun in the paper bag, and he gave it to defendant. Defendant left with the gun
       and then returned to the motel room to spend the night.
¶ 17       Angela testified that a few days later the police came to the motel room and arrested
       James. When they questioned her, she denied any knowledge of the incident. She responded
       in this fashion because James taught her to never talk to police. Two days later, the police
       contacted her again and brought her to the police station under the suspicion that she knew
       about the incident. Angela admitted that a forgery case was pending against her. The State,
       however, had not promised her anything in exchange for her testimony.
¶ 18       On cross-examination, Angela admitted that she had two additional “hits” of crack
       cocaine on the night of the incident. Angela explained that James and the lady they picked
       up had gone back to the drug house for more crack cocaine before the incident. When Goldie
       and Tim came over, they brought a revolver, which was the same gun that she saw James
       unload later. Angela never saw Goldie give the gun to James, but it was the same gun. After
       Goldie and Tim left with the lady, they came back later that night. Angela admitted that her
       written statement to police did not say anything about James pretending to be a customer; she
       remembered that detail eight months later. Angela was scared of James because he beat her

                                                 -5-
       almost daily. Angela did not want to testify against defendant, and she was not trying to
       protect James.
¶ 19        Lashanna testified that she had a child with Cornell and also worked with him. Cornell
       picked up Lashanna at her apartment around 3:15 or 3:30 a.m. on October 1. He was driving
       his burgundy Grand Prix. They drove around listening to music and then Cornell stopped at
       a house on Lincoln to use the bathroom. He backed into the driveway of the house. Because
       the door on the driver’s side of the car did not open, Lashanna got out of the car so that
       Cornell could exit on the passenger side. Lashanna got back in the car and moved to the
       driver’s side. While she was waiting for Cornell, after about 10 to 15 minutes, she heard a
       gunshot. Then, she saw someone in front of the car, who came around and opened the
       passenger door. At first, Lashanna thought it was Cornell, but it turned out to be a white man
       who put a gun to her head and told her to shut up. He gave her three choices: get killed, drive
       him wherever he wanted to go, or get out. Lashanna wanted to get out, and the man pulled
       her out of the car. The man, whom she had never seen before, drove away in Cornell’s car.
       Lashanna was screaming and crying and saw Cornell lying on the ground; she heard him
       crying her name. A car stopped on Lincoln and gave her a ride to a nearby cousin’s house.
       Lashanna did not call the police, because her cousin did not have a phone. She went to the
       police station later that day and provided a written statement.
¶ 20        Berunica Boose testified that she lived in an apartment with David and her kids and had
       known defendant for years. On October 1, around 4 or 5 a.m., David showed up at the
       apartment “looking crazy” and scared, and his leg was “messed up.” Berunica took him to
       the hospital. Later that day, Berunica’s cousin called her to say that Cornell had been killed.
       At some point, Berunica needed to use David’s car and she asked David if there was anything
       in it. David told her to “get the guns from under my car.” Berunica looked under the hood
       of the car and saw three guns: one in a paper bag, one in a mask, and one wrapped in
       something that she did not recognize. Berunica carried the guns into the apartment and put
       them under her mattress. Defendant came over later that day, carrying a newspaper. He talked
       to David in the bedroom for a few minutes and then left. He was not carrying anything when
       he left. Afterward, Berunica looked under the mattress and saw only two guns; she did not
       know what happened to the third gun. Berunica admitted that friends of David’s other than
       defendant had also stopped by that day.
¶ 21        Rockford police detective Joseph Stevens testified that on October 3 he was sent to
       Berunica and David’s apartment based on an anonymous call relaying that it contained
       several handguns related to the investigation of Cornell’s death. Berunica consented to a
       search for weapons, and David was also present. In the back bedroom, underneath the
       mattress, Detective Stevens found a black ski mask with a gun inside of it. The gun was fully
       loaded. He also found a brown paper bag that contained a .38-caliber revolver, two live
       bullets, and one spent bullet. David, who had either a broken leg or a broken ankle, was taken
       to the police station.
¶ 22        Russell McClain, a firearms ballistics examiner with the Illinois State Police, testified
       about his testing of a .38-caliber gun and a fired cartridge case that were found in the paper
       bag at David’s apartment. He also tested the bullet that was recovered during Cornell’s
       autopsy. The .38-caliber gun fired the bullet that was recovered from Cornell’s body.

                                                -6-
¶ 23        Rockford police detective James Barton testified that he tested the brown paper bag for
       prints. The print on the bag matched the print of defendant’s right palm. Detective Barton
       also investigated the crime scene. In the yard of the house on Lincoln, Detective Barton
       found three small packets of rock cocaine near a grassy area where there appeared to have
       been a scuffle.
¶ 24        Rockford police detective Paul Triolo found Cornell’s body lying in the street. Cornell
       had abrasions below his eye and on his lip, cheek, and stomach. He also had a gunshot
       wound to his upper left chest. His pants had grass strains and his zipper was unzipped. There
       was nearly $300 cash in his pocket and a can of tobacco.
¶ 25        Dr. Blum, a forensic pathologist, conducted an autopsy of Cornell’s body. From a
       gunshot wound in the left chest area, he removed one bullet, which was the cause of
       Cornell’s death. In Dr. Blum’s opinion, the gun was fired within two feet of Cornell’s chest.
       In addition, Cornell’s head, hands, and knee showed multiple areas of blunt force injury,
       which could have been caused by someone striking him with a gun or a fist.
¶ 26        Rockford police detective David Cone testified on behalf of the defense regarding his
       questioning of Angela. Detective Cone interviewed her at the Rockford Motel on October
       4. Angela relayed that neither she nor James was currently using drugs and that she was not
       aware that James was in any trouble. A search of the room revealed narcotics paraphernalia,
       and Angela responded that James must be using drugs again without her knowledge. The
       next day, October 5, Angela was informed that James had been charged with murder and that
       it was suspected that Angela was not being completely truthful. Angela admitted that she had
       been untruthful and agreed to come to the station, where she provided a written statement.
       Angela indicated that she had talked to James before giving the written statement.
¶ 27        During deliberations, the jury requested the police reports of Detectives Brass and
       Stevens and the photographs of Cornell’s car. The jury was not given the police reports but
       it was given the pictures. In addition, the jury asked for the transcript of Detective Brass’s
       testimony, stating that “otherwise, it was deadlocked.” The jury received that testimony.
       After deliberating for 12 hours, the jury found defendant guilty of first-degree murder. The
       trial court sentenced defendant to 45 years’ imprisonment.

¶ 28                                  B. Posttrial Proceedings
¶ 29        Defendant appealed, raising only one issue: whether the trial court erred by refusing to
       tender a proposed jury instruction that Angela’s testimony might have been influenced by her
       pending forgery charge. This court rejected that argument and affirmed defendant’s
       conviction. See Carter, No. 2-01-1336.
¶ 30        On January 20, 2004, defendant filed pro se a petition for postconviction relief based on
       claims of actual innocence and ineffective assistance of appellate counsel. The trial court
       ruled on defendant’s petition on April 8, 2004, determining that it stated the gist of a
       constitutional claim. Counsel was appointed to represent defendant.
¶ 31        Defense counsel then filed several amended postconviction petitions, which culminated
       in a fourth amended postconviction petition. The fourth amended petition, dated January 17,
       2006, alleged that trial counsel was ineffective on four grounds. It also included a claim of

                                                -7-
       actual innocence, based on James’s affidavit, dated December 3, 2002, which stated that
       defendant had nothing to do with the crime and was not present when it occurred. In his
       affidavit, James averred that he told Angela to lie for him and implicate defendant so that he
       could avoid being held responsible for the crime.
¶ 32       The State moved to dismiss defendant’s petition. Regarding defendant’s claim of actual
       innocence, the State argued that James’s affidavit was “inherently unreliable” because he was
       a codefendant who pled guilty to the crime.
¶ 33       After numerous continuances, the trial court issued a memorandum of decision on
       September 11, 2006, dismissing defendant’s fourth amended postconviction petition in its
       entirety. With respect to James’s affidavit, the court agreed that it was unavailable at the time
       of trial because James could have exercised his fifth amendment right against self-
       incrimination. However, it was not evidence that would likely change the outcome of the
       trial. The court reasoned that, although James’s affidavit contradicted Angela’s testimony
       implicating defendant, the State’s case was not based upon her testimony alone, in that the
       State called 11 witnesses to testify. Moreover, the defense cross-examined Angela on the
       issue of whether she was falsely implicating defendant in order to protect James, meaning
       that James’s affidavit was cumulative on an issue that was already explored at trial and
       rejected by the jury. Also, as part of the evidence establishing defendant’s guilt, the jury
       heard about the statements defendant gave to detectives admitting that he was in the car in
       front of the house when Cornell was shot.
¶ 34       Defendant appealed the dismissal of his fourth amended postconviction petition, arguing
       that the trial court erred by not giving him an evidentiary hearing on his claims. As stated,
       this court affirmed the dismissal of all of defendant’s postconviction claims except for the
       one that alleged actual innocence. This claim centered on James’s affidavit, which stated:
               “I’m making this statement on behalf of [defendant]. I murdered Cornell Thomas
           while high on crack-cocain [sic]. I did not plan on committing this crime, but I was high
           at the time. [Defendant] did not in anyway have anything to do with this crime.
           [Defendant] did not assist me in anyway in the planning in any of my actions involving
           the victim in this case. I informed my wife Angela Hackler to lie for me by implicating
           [defendant] in this case to help me avoid being held responsible for the crime. Later on
           I pleaded guilty to forty-two (42) years for my wrong doing in the Cornell Thomas
           murder. I was totally alone when this murder occurred.”
       James further stated in his affidavit that “if my testimony is required regarding the above, I
       would be willing to do so.”
¶ 35       In advancing this claim, defendant argued that the trial court judge handling his
       postconviction proceedings was not the same judge who presided over his trial, meaning that
       he was “at something of a disadvantage” in seeing how James’s testimony would have
       affected the trial. Defendant also pointed out that the jury made several requests during its
       deliberations, indicated that it was deadlocked at one point, and deliberated 12 hours before
       returning a verdict. Last, defendant argued that the evidence against him was far from
       overwhelming. The State responded that James’s affidavit was cumulative on an issue
       already explored and rejected by the jury; namely, whether Angela was falsely implicating


                                                 -8-
       defendant in order to protect James.
¶ 36       Although we agreed with the State that James’s affidavit was cumulative on the issue of
       Angela’s credibility, we also agreed with defendant that the affidavit was so conclusive that
       it would likely change the result of defendant’s trial. Carter, No. 2-06-1012, slip order at 28.
       Reasoning that the evidence against defendant was not overwhelming, and that James’s
       affidavit completely exonerated defendant in the planning of the actions, i.e., the robbery,
       that resulted in the killing of Cornell, we determined that defendant was entitled to an
       evidentiary hearing on his claim of actual innocence. Id. at 29-30. We thus remanded the case
       for that hearing.

¶ 37                             C. Third-Stage Evidentiary Hearing
¶ 38                                    1. James’s Testimony
¶ 39        The evidentiary hearing commenced on October 19, 2010. James, who never testified at
       defendant’s trial, was the first witness to testify. Prior to his testimony, the State advised the
       court that, depending on the content of James’s testimony, it could charge him with lying to
       the police. James was not currently represented by counsel, and, according to the State, his
       appeals were “done,” and he had no pending petitions. The court admonished James that the
       State could file charges against him based on his testimony, and James elected to testify.
¶ 40        James testified that he pled guilty to Cornell’s murder, which occurred during the early
       morning hours of October 1, 2000. According to James, defendant did not plan the robbery
       or the murder of Cornell and was not present when James killed Cornell.
¶ 41        James testified about the events leading up to Cornell’s death. James was staying in a
       motel room with Angela and his daughter. At that time, James used crack cocaine daily. He
       was getting high when defendant and David came to the motel room. James explained that
       the house on Lincoln was a “dope” house. James planned to buy more drugs; he did not plan
       to rob anyone. James asked David for a ride, and the three left the motel room.
¶ 42        When they left, James walked down the stairs but defendant jumped over the second
       floor balcony. David also jumped over the balcony and injured himself in the process. They
       left in David’s car. David drove; defendant sat in the passenger seat; and James sat in the
       backseat getting high. David dropped defendant off at his girlfriend’s house. Then, David and
       James went to the dope house on Lincoln. David said that he did not want to go directly in
       front of the house in case it was being watched by police, so they parked on the other side
       of the block. James walked up to the house and knocked on the door, but no one answered.
       As James walked away, a Monte Carlo backed into the driveway, and James hid behind a
       tree. A man exited the car, and James thought he was “coming towards” him. James, who
       had a gun, a “.38 special,” told the man to freeze and get on his knees. The man did, and
       James hit him in the face with his gun to show him he “meant business.” The man wanted
       to fight, and they wrestled. As James continued to pistol whip him, the man grabbed the gun,
       and it went off. James patted the man’s pockets but there was nothing there; James did not
       go through his pockets or reach into his pants.
¶ 43        James then saw that someone else was in the Monte Carlo. He opened the car door and
       told a “heavyset” black female not to look at him and to take the keys out of the ignition. She

                                                  -9-
       complied. James then saw someone running in his direction, and he assumed it was the man
       from before. James shot once at the man and then watched him run around the corner; James
       did not think he hit him. Next, James told the female to get out of the car. The driver’s door
       would not open, however, so he grabbed her by the hair and shirt and “flung” her to the
       ground through the passenger door. James then took the car and “stashed it” close to the Jane
       Addams projects. He walked down railroad tracks and got a ride from a man back to the
       motel. That man came up to his motel room for about five minutes because James had to give
       him some crack for giving him a ride.
¶ 44        Back at the motel, James testified, he got high again. He gave the gun to Angela and told
       her to remove the bullets, wipe off the fingerprints, and then put it in a brown paper bag.
       Defendant returned to the motel room about 90 minutes later and had some drinks. James did
       not tell defendant what happened at the dope house. Defendant gave James “a couple rocks,”
       which he smoked. Angela was doing drugs too. At the time, Angela did crack cocaine with
       James every day. James did not tell Angela what happened until he “saw it on the news” the
       next day. James was arrested a few days later.
¶ 45        James gave a written statement to police shortly after the incident, on October 4, 2000.
       In his statement, James said that defendant and David came to his motel room and started
       talking about “doing Leroy’s place.” They all went into the bathroom because they did not
       want the “women” to hear. Defendant and David wanted James to act like he was buying
       drugs and then they would “rob them.” Another man in the motel room gave James a gun,
       which he put in his waistband. They left and defendant jumped over the balcony. David did
       the same thing but hurt his leg. They drove to the house on Lincoln but David could not walk
       because of his injured leg. Defendant “said that he was just gonna do it by himself.” James
       hesitated but then followed defendant, who already “had another black guy on the ground and
       he was smacking the guy in the face with a gun.” Defendant was wearing a black ski mask.
¶ 46        James went on to say in his written statement that a Monte Carlo was backed into the
       yard. A “heavyset female” was sitting in the driver’s seat. James told her to remove the keys
       from the ignition. Defendant kept hitting the man and asking “ ‘Where’s it at?’ ” but the man
       said that he did not know. The man struggled to get up, and then James heard two shots.
       Next, the female told James that the driver’s-side door did not open, so she climbed out the
       passenger side. The man ran off, and James drove away. James did not know that “anyone
       got shot.” James parked the car near the projects and started walking. He then saw a man he
       knew from being “at dope spots,” who gave James a ride back to the motel. James gave him
       $4 and a pack of cigarettes.
¶ 47        James continued in his written statement that he smoked some crack when he got back
       to the motel. About 20 or 30 minutes later, defendant also returned to the motel. By this time,
       James had put his gun in a paper bag, which he gave to defendant. Defendant said that the
       man at the house on Lincoln would not tell him where the packs were, that the man grabbed
       the gun or his hand and started to fight with him, and that this was when the gun went off.
       Defendant thought that the man “got hit.”
¶ 48        James testified that his written statement was not true. James made the statement because
       defendant was a “known drug dealer,” and James did not want to get in trouble. Also, people


                                                -10-
       knew that defendant was with James prior to Cornell’s death; the police had James in a little
       room for 16 hours without food or drink; and James had been doing drugs for four days
       straight. In addition, the police added things to his statement that he did not say. After giving
       the statement, James was put in jail. From jail, he called Angela and told her to blame
       everything on defendant and David so that he would be released.
¶ 49        Prior to going to the house on Lincoln, James, David, and defendant went into the
       bathroom to discuss having sex with Angela, who was a known prostitute. Defendant was
       going to get Angela high so that they could have sex with her, which they had done before.
¶ 50        On September 26, 2001, James pled guilty to killing Cornell. On December 3, 2002, he
       prepared his affidavit stating that defendant had nothing to do with the murder. At this point
       in his testimony, the court asked James what prompted him to write the affidavit. James
       answered that he “was caught” and “in prison.” According to James, there was no event or
       communication from anyone that prompted him to prepare the affidavit; he prepared it on
       his own initiative.
¶ 51        On cross-examination James testified that, when he pled guilty, he listened to the
       prosecutor state the facts of the case. James never corrected the prosecutor by stating that
       defendant was not involved in the incident. James did not care what happened to defendant
       at the time, but he cared now because he was “trying to do the right thing.”

¶ 52                                    2. Angela’s Testimony
¶ 53       Angela testified on behalf of the State as follows. Though she did drugs when she was
       married to James, she had been sober for the past four years. After defendant’s trial, Angela
       was approached by “Dimp,” defendant’s relative whose real name was Hubert Davenport,
       on July 26, 2001. He came to her house at 6:45 a.m. and said that he was upset about her
       testimony in defendant’s case. Hubert asked Angela to write a letter saying that her testimony
       was wrong and that defendant had nothing to do with the incident. Angela typed and signed
       a letter that day, stating:
                “I was threatened and coerced into testifying against [defendant] at his trial. A
           leading detective in the case threatened to take my children and put me in jail if I didn’t
           testify against [defendant]. [Defendant] did not murder [Cornell]. I did not know what
           went on the evening of the incident, nor am I sure of what happened after. I am writing
           this now because I feel it is complete unfair and wrong that [defendant] is being charged
           for a crime he did not commit. I believe he is being falsely accused.”
¶ 54       Angela testified that the letter, which was also notarized, was not true. She signed it
       because Hubert threatened to hurt her children and her husband Larry.1 Hubert said that they
       “ ‘could be taken care of very easily. The police weren’t going to be able to do anything
       about it.’ ”
¶ 55       On August 2, 2001, Angela gave a written statement to police explaining the July 26,


               1
               In July 2001, Angela was still married to James, although she filed for divorce on November
       15, 2001, and then married Larry.

                                                  -11-
       2001, letter. Angela stated the following in the August 2, 2001, written statement. Her June
       2001 testimony at defendant’s trial was truthful. On July 26, 2001, Hubert came to her house
       to talk about helping defendant. Angela was aware that James, not defendant, killed Cornell.
       However, defendant “was there” and “had something to do with it.” Hubert told Angela that
       she needed to help defendant, threatening that the police could not protect her or Larry. When
       Hubert came to her house, he called defendant’s mother, Mattie Harris, so that she could talk
       to Angela. Mattie told Angela that defendant was not mad at her and that defendant wanted
       Angela to have his Bronco and anything her kids needed. Mattie wanted Angela to write a
       letter saying that she had been threatened by detectives. Angela told Hubert that she did not
       want to write the letter, but Hubert insisted. She wrote the July 26 letter only because she
       feared that Hubert would hurt her or her children. Hubert came back to the house to pick up
       the letter, and he also wanted her to talk to defendant’s public defender.
¶ 56        Angela further said in her written statement that Barb Stone from the State’s Attorney’s
       office called her about James’s upcoming trial. When Stone called, Angela told her about the
       letter she gave to Hubert. After that, Detective Cone called about the letter. At that time,
       Angela provided the August 2 written statement.
¶ 57        Angela further testified that she filed for divorce from James on November 15, 2001,
       based on mental and physical cruelty. They were divorced on July 11, 2002. Years later, in
       2008, Angela appeared in court for a visitation hearing. Angela was ordered to bring her
       oldest child, Ashley, to the jail to visit James, which she did in October 2008. It was a
       “contact visit” in which she and James were seated across a table from each other, with other
       visiting families in the room. Ashley was seated between them.
¶ 58        During the visit, James told Angela that he had a plan to sign an affidavit taking entire
       responsibility for the crime so that defendant could go free. James said that he and defendant
       had been corresponding. When Angela responded that he should not be corresponding with
       defendant, James continually told her to be quiet so that the guards would not hear. James
       wanted defendant to “get out” in order “to take care of” Larry. Then, Angela would be “free
       to come down there and be with him.” If that did not work, then Angela would be taken care
       of as well, and James would have their children to himself. James said this in front of Ashley,
       but in a voice soft enough that the guards could not hear him. At the next court date, Angela
       advised the judge about what James said. In addition, Ashley told her guardian ad litem,
       Kimberly Timmerwilke, but nothing was done.
¶ 59        At this point in Angela’s testimony, defense counsel objected and asked that Angela’s
       testimony be stricken. According to defense counsel, he never received notice of: (1)
       Angela’s August 2001 written statement; (2) Angela’s statements in court about James’s
       threats; or (3) Ashley’s conversation with Timmerwilke. The State explained that Angela’s
       August 2001 written statement was not part of defendant’s file but was part of the file in the
       case against Hubert.2 In addition, there was no transcript of the visitation hearing in which
       Angela advised the court that James had threatened her in the jail. The court denied defense


              2
               Hubert was charged with harassing a witness for contacting Angela. Angela’s written
       statement was prepared in conjunction with that investigation.

                                                -12-
       counsel’s request to strike Angela’s testimony. However, the court continued the case so that
       counsel could put his motions in writing. Defense counsel indicated that he wanted to speak
       with Ashley, Stone, and Timmerwilke.
¶ 60       At the next court date, the parties advised the court that there were no transcripts of the
       hearing in which Angela reported James’s threats. In addition, the court was advised that
       Timmerwilke had written a letter to James’s attorney, dated November 11, 2008. The State
       had provided Timmerwilke’s letter to defense counsel. Timmerwilke’s letter stated that she
       met with Ashley and Angela on November 6, 2008. During that meeting, Ashley stated that
       “her father [James] threatened to kill her step-father [Larry] so that her mom [Angela] would
       come back to her father [James] and if that did not work, he [James] would kill her mother
       [Angela] and then he [James] would have the two children all to himself.” The letter further
       stated that Angela “confirmed the events at the jail.” Defense counsel advised the court that
       Timmerwilke refused to speak with him, so he released her from a subpoena. In addition,
       defense counsel advised the court that he had spoken with Ashley. Defense counsel again
       moved to strike certain portions of Angela’s testimony, and the court denied this motion.
¶ 61       The questioning of Angela resumed. Angela testified that she told Timmerwilke of her
       visit with James at the jail and his plan to sign an affidavit taking the entire blame for
       Cornell’s murder so that defendant could go free and kill Larry. Ashley communicated this
       same information to Timmerwilke.
¶ 62       On cross-examination, Angela testified that she wrote the July 26, 2001, letter in hopes
       of receiving the Blazer or money from defendant’s family, and also because she felt
       threatened. She could not remember if Hubert told her what to say in the letter.

¶ 63                                     3. Detective Bruno
¶ 64        Detective Eric Bruno testified regarding his October 4, 2000, interview of James at the
       police station after Cornell’s death. At first, James did not want to give a written statement
       because he said he could hear defendant being interviewed in another room. The police asked
       James if he wanted to see defendant, and both defendant and James were brought into the
       hall. The two looked at each other for a few moments but did not speak. After that, James
       provided a written statement. Detective Bruno typed as James “was going through the story,”
       and then he handed James a printed version. James made a couple of corrections, which he
       initialed before signing the written statement. Nothing was added to the statement; it was in
       James’s words. During the interview, James asked for food, drinks, cigarettes, and a
       bathroom break. All of this was given to him.
¶ 65        On cross-examination, Detective Bruno testified that James had been in custody about
       seven hours when he provided the statement.

¶ 66                                    4. Rebuttal Witnesses
¶ 67       On rebuttal, James admitted that Angela and Ashley visited him in jail in October 2008.
       However, James denied telling Angela and Ashley that he planned to write an affidavit
       taking all responsibility for the crime, get defendant out of prison, and have defendant kill


                                                -13-
       Larry. James admitted telling Angela “a long time ago that [he] did sign an affidavit.” In the
       affidavit, dated December 3, 2002, James took full responsibility for the crime and denied
       any involvement by defendant.
¶ 68        Hubert was also called as a rebuttal witness. After defendant’s trial, Angela called
       defendant’s mother, Mattie, who then called Hubert. After that, the family talked to
       defendant’s “postconviction attorney,” who came to Mattie’s house. The attorney gave
       Hubert authorization to talk to Angela, because it was after defendant’s trial. A couple of
       days later, Angela called Hubert to tell him that she would be signing a letter and to come
       pick it up. Angela knew Hubert through his godsister, Kylas Glaze, who was a friend of
       Angela’s. Hubert then went to Angela’s house early in the morning, picked up the letter, and
       gave it to defendant’s attorney. Hubert denied threatening Angela to write the letter, though
       he was later charged with harassing a witness. He also denied offering Angela a bribe of a
       Blazer or money to write the letter. Hubert pled guilty to the harassment charge because he
       was on parole, which resulted in him being arrested and “locked up.” Hubert admitted having
       prior convictions of drug offenses and being on parole for armed robbery.
¶ 69        Mattie testified last. Mattie spoke twice with Angela on the phone and asked Angela to
       write a letter on defendant’s behalf. Mattie asked Angela to write a letter because Mattie’s
       goddaughter, who watched Angela’s children, told Mattie that Angela was not her “normal
       self” during defendant’s trial and that Angela had said that she had been “threatened” about
       losing her children if she did not testify. Angela told Mattie that she would do what she could
       to help defendant. The idea of having Angela prepare a letter came from the attorney who
       visited Mattie’s house and whom the family considered hiring on defendant’s behalf. They
       did not end up hiring the attorney, because he was too expensive; Mattie could not remember
       his name. Mattie never threatened Angela or offered to give her a Blazer or money; she was
       not financially able to do so.
¶ 70        The trial court denied defendant’s postconviction petition on July 1, 2011. In its
       memorandum of decision, the court made numerous findings. Regarding Angela, the court
       found as follows. Angela’s testimony at defendant’s trial was “consistent and credible”; her
       letter/affidavit subsequent to her trial testimony was “not credible”; her testimony at the
       evidentiary hearing was “credible and consistent in that she was induced or influenced to sign
       the affidavit, based on her belief that she would be retaliated against if she didn’t sign the
       affidavit exculpating” defendant, but that the affidavit was “untrue”; and at the evidentiary
       hearing “her manner and demeanor while testifying was sincere, plausible and credible.”
       Conversely, the court found James’s “testimony in this cause to be entirely incredible in
       every respect.” According to the court, the “content” of James’s testimony was “incredible”
       and his “manner while testifying lacked credibility.” The court found that the “sequence of
       events purportedly underlying James Hackler’s coming forward and giving testimony to
       exculpate” defendant was “entirely incredible.” Specifically, the court found that James’s
       testimony was “illogical and improbable in light of all the other evidence in the case,” and
       the newly discovered evidence of actual innocence was “entirely improbable, implausible
       and incredible in every respect.”
¶ 71        Defendant timely appealed.


                                                -14-
¶ 72                                         II. ANALYSIS
¶ 73        Defendant makes two arguments as to why the trial court erred by not granting him a new
       trial after the third-stage evidentiary hearing. First, he argues that the trial court usurped the
       role of the jury in finding that James’s testimony was incredible. Second, defendant argues
       that, even if the trial court properly assessed James’s credibility, its denial of a new trial was
       manifestly erroneous because James’s testimony was not materially impeached by the State.
¶ 74        Under the Post-Conviction Hearing Act (Act) (725 ILCS 5/122-1 et seq. (West 2004)),
       individuals convicted of criminal offenses may challenge their convictions based on
       constitutional violations. People v. Domagala, 2013 IL 113688, ¶ 32. Such violations include
       freestanding claims of actual innocence, based on newly discovered evidence. People v.
       Brown, 2013 IL App (1st) 091009, ¶ 50. The Act provides a three-stage process for
       adjudication of postconviction petitions (People v. English, 2013 IL 112890, ¶ 23), and, here,
       this court remanded the case for a third-stage evidentiary hearing on defendant’s claim of
       actual innocence (see Carter, No. 2-06-1012). At a third-stage evidentiary hearing, “the
       circuit court serves as the fact finder, and, therefore, it is the court’s function to determine
       witness credibility, decide the weight to be given testimony and evidence, and resolve any
       evidentiary conflicts.” Domagala, 2013 IL 113688, ¶ 34. “After an evidentiary hearing where
       fact-finding and credibility determinations are involved, the circuit court’s decision will not
       be reversed unless it is manifestly erroneous.” English, 2013 IL 112890, ¶ 23.
¶ 75        For new evidence to warrant a new trial, the evidence must: (1) be of such conclusive
       character that it will probably change the result on retrial; (2) be material to the issue, not
       merely cumulative; and (3) have been discovered since trial and be of such character that the
       defendant in the exercise of due diligence could not have discovered it earlier. Brown, 2013
       IL App (1st) 091009, ¶ 50. New evidence need not necessarily establish the defendant’s
       innocence. People v. Gonzalez, 407 Ill. App. 3d 1026, 1034 (2011). Instead, a new trial is
       warranted if all of the facts and surrounding circumstances, including the new evidence,
       warrant closer scrutiny to determine the guilt or innocence of the defendant. Id. Requests for
       a new trial based on newly discovered evidence are not looked upon with favor by the courts
       and must be closely scrutinized. Id.
¶ 76        At the outset, we note that well-established case law runs counter to defendant’s
       argument that the trial court should not have independently determined that James’s
       testimony was not credible (and that Angela’s testimony was). In third-stage evidentiary
       hearings, as our supreme court has noted, issues can involve either credibility and factual
       determinations or pure questions of law, where no new evidence is presented. See English,
       2013 IL 112890, ¶ 23; People v. Beaman, 229 Ill. 2d 56, 72 (2008). The standard of review
       to be applied depends on the nature of the issue presented: credibility and factual
       determinations will not be reversed unless they are manifestly erroneous, and pure questions
       of law are reviewed de novo. English, 2013 IL 112890, ¶ 23; Beaman, 229 Ill. 2d at 72.
¶ 77        The purpose of the third-stage evidentiary hearing in this case was to determine whether
       the new evidence was of such conclusive character that it would probably change the result
       on retrial. In order to make this determination, the trial court was required to assess the


                                                 -15-
       credibility of James and the other witnesses. Our supreme court has described the role of the
       trial court as follows: “the circuit court serves as the fact finder, and, therefore, it is the
       court’s function to determine witness credibility, decide the weight to be given testimony and
       evidence, and resolve any evidentiary conflicts.” Domagala, 2013 IL 113688, ¶ 34; see also
       Gonzalez, 407 Ill. App. 3d at 1036 (“Credibility determinations such as this [at a third-stage
       evidentiary hearing] are properly made by the trier of fact, and we have no basis in the record
       for second-guessing the trial court’s judgment.”). Therefore, we disagree that the trial court
       somehow exceeded its bounds by discrediting James’s testimony and crediting Angela’s
       testimony. Indeed, the trial court’s role, in determining whether defendant was entitled to a
       new trial after the evidentiary hearing, was to weigh the witnesses’ testimony, make
       credibility determinations, and resolve conflicts in the evidence.
¶ 78        In support of his position that the court should not have itself determined James’s
       credibility, defendant relies on three cases: People v. Ortiz, 235 Ill. 2d 319 (2009); People
       v. Molstad, 101 Ill. 2d 128 (1984); and People v. Washington, 256 Ill. App. 3d 445 (1993),
       aff’d, 171 Ill. 2d 475 (1996). Under these cases, defendant argues, the trial court’s task, at
       most, was to make “a preliminary determination of whether a reasonable fact-finder could
       believe” James at a new trial. We disagree and discuss each case in turn.
¶ 79        In Ortiz, the defendant raised a claim of actual innocence in a successive postconviction
       petition. The newly discovered evidence consisted of an eyewitness, Hernandez, coming
       forward 10 years after the incident and denying that the defendant had anything to do with
       the beating or shooting of the victim. Ortiz, 235 Ill. 2d at 326. The trial court granted a third-
       stage evidentiary hearing but then determined that Hernandez’s testimony was insufficient
       to warrant a new trial. Id. at 327. The trial court made no findings regarding Hernandez’s
       credibility but merely found that his testimony was cumulative of that of two other
       eyewitnesses. Id. at 334-35.3 The two eyewitnesses had given statements to police
       implicating the defendant in the incident and then recanted those statements. Id. at 323-34.
       The supreme court determined that the trial court’s finding that Hernandez’s testimony was
       cumulative of the testimony in which the two eyewitnesses recanted their statements was
       manifestly erroneous. Id. at 336. The court reasoned that “[t]he fact finder will be charged
       with determining the credibility of the witnesses in light of the newly discovered evidence
       and with balancing the conflicting eyewitness accounts.” Id. at 337.
¶ 80        While defendant cites Ortiz for the proposition that “it is not the function of a
       postconviction court to make the ultimate determination of a defendant’s guilt or innocence;
       that function is for the finder of fact at a new trial,” this is not a fair reading of Ortiz. In
       Ortiz, the trial court denied the defendant a new trial on the sole basis that Hernandez’s
       testimony was cumulative; the court did not make a credibility determination as to whether
       it was of such conclusive character that it would probably change the result on retrial (the
       prong of the test for a new trial at issue here). Therefore, to read Ortiz as a restriction on the
       trial court’s ability to make credibility determinations or resolve conflicting testimony is


               3
                As stated above, whether new evidence is cumulative is one of the prongs of the test for
       granting a new trial.

                                                 -16-
       inaccurate. Though the trial court could have assessed Hernandez’s credibility, as stated, it
       denied the defendant a new trial on the basis that his testimony was cumulative.
¶ 81        The second case relied on by defendant, Molstad, did not involve a postconviction
       petition (or third-stage evidentiary hearing) but rather a posttrial motion before sentencing.
       At the defendant’s trial for aggravated battery and criminal damage to the victim’s car, the
       victim’s girlfriend testified that she saw the defendant striking the back window of the car.
       Molstad, 101 Ill. 2d at 131. Prior to sentencing, the defendant’s attorney filed a posttrial
       motion to either reopen the case or obtain a new trial based on the affidavits of five of the
       defendant’s codefendants stating that the defendant had not been present at the time of the
       attack. Id. at 132. The trial court denied that motion without conducting an evidentiary
       hearing. See People v. Molstad, 112 Ill. App. 3d 819, 821 (1983) (appellate court explaining
       procedural history of case). The supreme court held that the trial court abused its discretion
       by denying the defendant’s motion for a new trial to consider the newly discovered evidence.
       Molstad, 101 Ill. 2d at 136-37. With respect to the new evidence, the supreme court stated
       that “this does not mean that [the defendant] is innocent, merely that all of the facts and
       surrounding circumstances, including the testimony of the codefendants, should be
       scrutinized more closely to determine the guilt or innocence” of the defendant. Id. at 136.
¶ 82        Defendant argues that the above-quoted statement in Molstad is consistent with the final
       prong of the test for granting a new trial, which is that the evidence must be of such
       conclusive character that it will probably change the result on retrial. While defendant’s
       statement is correct, there is nothing in Molstad limiting the trial court’s ability to assess
       witnesses’ credibility or resolve conflicting testimony in making this determination. In other
       words, the trial court may assess the credibility of new witnesses or conflicting witnesses to
       determine whether the new evidence is of such conclusive character that it will probably
       change the result on retrial. Again, the trial court in Molstad did not make credibility
       assessments (it did not even conduct an evidentiary hearing), not because it could not, but
       because it so chose.
¶ 83        Last, in Washington, the defendant filed a postconviction petition based in part on the
       testimony of a witness named Martin who implicated someone other than the defendant in
       the murder of the victim. Washington, 256 Ill. App. 3d at 446. The court conducted an
       evidentiary hearing and granted the defendant a new trial on the basis of this evidence. Id.
       at 447. The appellate court affirmed, stating that, although the trial court was not required
       to make an initial determination of Martin’s credibility before deciding whether her
       testimony was of such conclusive character to probably change the result on retrial, as the
       State urged, it was “clear that the court found Martin credible for several reasons.” Id. at 448.
       Once again, nothing in Washington bars a trial court from assessing a witness’s credibility
       or resolving conflicts in the evidence in determining whether a defendant is entitled to a new
       trial.
¶ 84        Regarding credibility determinations at a third-stage evidentiary hearing, this court’s
       decision in Gonzalez is instructive. There, the defendant also claimed that the trial court erred
       by denying him a new trial after an evidentiary hearing on his claim of actual innocence.
       Gonzalez, 407 Ill. App. 3d at 1026-27. In denying the defendant’s motion for a new trial, the
       trial court found the new witness’s testimony incredible and “ ‘worthless.’ ” Id. at 1035. This

                                                 -17-
       court distinguished Molstad on this basis, noting that, unlike the trial court in Molstad, which
       did not assess the new witnesses’ credibility, the trial court in Gonzalez did assess the new
       witness’s credibility. Id. Citing Molstad, this court reasoned that, although new evidence
       need not necessarily establish the defendant’s innocence, it must establish a basis for closer
       scrutiny of the defendant’s guilt. Id. at 1036 (citing Molstad, 101 Ill. 2d at 136). Because the
       new witness’s testimony had not met that bar, however, the trial court’s decision finding that
       the new evidence did not warrant a new trial was not manifestly erroneous. Id.
¶ 85        For all of these reasons, we reject defendant’s argument that the trial court overstepped
       its role by independently assessing the credibility of James and the other witnesses and
       determining that defendant was not entitled to a new trial.
¶ 86        Defendant’s second (and last) argument on appeal is that the trial court’s decision
       denying him a new trial was manifestly erroneous. Specifically, defendant first argues that
       the State failed to impeach James in any meaningful manner and that he wrote the affidavit
       15 months after his guilty plea, which was a “perilous time” when the appeals of his guilty
       plea were pending.
¶ 87        As we stated in response to defendant’s first argument, it was up to the trial court to
       assess the witnesses’s credibility and resolve conflicts in the evidence. Though James did not
       testify at defendant’s trial, he did provide a written statement to police shortly after the
       incident, on October 4, 2000. However, James’s testimony at the third-stage evidentiary
       hearing completely contradicted his written statement, causing the trial court to resolve this
       conflict and weigh the statement against his testimony. See People v. Jones, 2012 IL App
       (1st) 093180, ¶ 63 (generally, a witness’s recantation of his or her testimony is viewed as
       inherently unreliable). In doing so, the trial court found that James’s testimony was “entirely
       incredible in every respect,” and that “his manner while testifying lacked credibility.”
¶ 88        The trial court’s credibility determination was supported by the evidence presented by
       the State, which, contrary to defendant’s assertion, did impeach James’s testimony regarding
       why his October 2000 statement was not true. In contrast to James’s testimony that police
       added information to his October 2000 statement, kept him in a small room for 16 hours, and
       denied him food and drink, Detective Bruno testified that defendant was provided food,
       drinks, cigarettes, and a bathroom break. In addition, Detective Bruno testified that nothing
       was added to James’s statement, which James initialed and signed.
¶ 89        Moreover, although James said that he wrote the affidavit when he was appealing his
       guilty plea, and thus had something to lose, by the time of the third-stage evidentiary hearing
       James’s appeals had been resolved, and he had nothing (legally) at stake. More importantly,
       the trial court did not find credible James’s reason for coming forward and writing the
       affidavit. Although James testified that he came forward because he was “caught” and “in
       prison” and was now trying to do the right thing, the trial court found the “sequence of events
       purportedly underlying” James’s decision to come forward “entirely incredible.”
¶ 90        In addition, also contrary to defendant’s assertion, the State offered Angela’s testimony
       to impeach James as to his real motivation for coming forward. Angela testified that, after
       she and James divorced in 2002, she was ordered in 2008 to visit James at the jail with
       Ashley. At the visit, James told Angela that he had been in contact with defendant and that


                                                -18-
       he wanted defendant to be released from prison so that he could “take care of” Larry. Then,
       Angela would be “free to come down there and be with him.” If that did not work, Angela
       would be taken care of as well, and James would have the children to himself.
¶ 91       Regarding Angela’s testimony, defendant argues that her testimony as to James’s
       motivation for coming forward was “facially incredible” and not supported by
       Timmerwilke’s letter to James’s attorney, and he points out that this court noted that her
       testimony at trial had been strongly impeached by the defense.
¶ 92       Beginning with Timmerwilke’s letter to James’s attorney, defendant is incorrect in
       arguing that it did not support Angela’s testimony. Consistent with Angela’s testimony at the
       hearing, Timmerwilke’s letter, which is part of the record, stated that she met with Ashley
       and Angela after their visit with James at the jail. During that meeting, Ashley stated that
       James had threatened to kill Larry and said that, if that plan did not work, then he would kill
       Angela so that he could have both children to himself. The letter further stated that
       Timmerwilke met with Angela, who confirmed Ashley’s account of what transpired during
       the visit at the jail.
¶ 93       Timmerwilke’s letter lends credibility to Angela’s testimony regarding James’s
       motivation for taking all the blame for Cornell’s death. Though Timmerwilke’s letter did not
       mention that James said that defendant would kill Larry, the letter was consistent with
       James’s overall plan to get defendant out of prison so that he could “take care” of Larry and
       free up Angela to be with him. In addition, Angela testified that she told Timmerwilke that
       James’s plan was to get defendant out of jail so that he could kill Larry. As previously stated,
       it was up to the trial court to assess Angela’s credibility at the evidentiary hearing. The court
       found her testimony credible and consistent and her demeanor sincere, plausible, and
       credible. See Gonzalez, 407 Ill. App. 3d at 1035 (credibility determinations at a third-stage
       evidentiary hearing are properly made by the trier of fact, and we have no basis in the record
       for second-guessing the trial court’s judgment).
¶ 94       The trial court also determined that Angela’s testimony at defendant’s trial was consistent
       and credible. In reaching this conclusion, the court considered Angela’s testimony at the
       third-stage evidentiary hearing in relation to her testimony at defendant’s trial. At the time
       of the evidentiary hearing, Angela had divorced James and been sober for four years. The
       evidentiary hearing occurred 10 years after the incident, and with the exception of the July
       26, 2001, letter that she wrote after she was threatened by Hubert, Angela never denied
       defendant’s involvement in the incident. The court was persuaded that Angela was induced
       or influenced to sign the July 26, 2001, letter, based on her fear of retaliation by Hubert. In
       addition, Angela’s August 2, 2001, written statement to police explained why she wrote the
       July 26, 2001, letter and supported that her testimony at defendant’s trial was true.
¶ 95       At defendant’s trial, Angela testified that, after the incident, during James’s and
       defendant’s discussion of what happened, defendant admitted hitting Cornell with his gun
       and firing a couple of shots at him. James also admitted firing a couple of shots at Cornell.
       At the evidentiary hearing, Angela testified that, even though she was aware that James killed
       Cornell, defendant “was there” and “had something to do with it.” Based on Angela’s
       testimony at defendant’s trial, her August 2, 2001, written statement to police, her testimony


                                                 -19-
       at the evidentiary hearing, and Timmerwilke’s letter, the trial court’s credibility finding as
       to Angela was not manifestly erroneous.
¶ 96       Finally, defendant argues that the same trial court did not preside over his trial and his
       postconviction proceedings. While it is preferable to have the same court preside over both
       proceedings, the court in this case considered the trial transcripts and was able to assess the
       witnesses’ credibility at the evidentiary hearing. For the reasons stated, we cannot say that
       the court’s decision denying defendant a new trial on the basis of the newly discovered
       evidence was manifestly erroneous.

¶ 97                                 III. CONCLUSION
¶ 98       For the foregoing reasons, the judgment of the Winnebago County circuit court is
       affirmed.

¶ 99      Affirmed.




                                                -20-